Citation Nr: 1614606	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-48 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for internal hemorrhoids.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with depression, prior to March 3, 2015. 

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with depression, since March 3, 2015. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, March 2010, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2009, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) with depression and assigned an initial 50 percent disability rating, effective October 31, 2006.  After the Veteran challenged that initial rating, the RO issued another rating decision which continued the 50 percent rating.  Subsequently, in March 2015, the RO issued a rating decision which increased the evaluation of the Veteran's PTSD with depression to 70 percent, effective March 3, 2015.  As this evaluation does not represent a complete grant of benefits sought, the issue remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In November 2015, the Veteran was notified that the VLJ who conducted that hearing was unavailable to participate in deciding his appeal.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Therefore, the Veteran was offered an opportunity for a new hearing in his case.  The Veteran did not respond to this notification letter.  Accordingly, the Veteran's appeal was reassigned to the undersigned VLJ for a decision based on the evidence of record.  38 C.F.R. § 19.3(b) (2015).

The issue of entitlement to a compensable disability rating for internal hemorrhoids is remanded to the RO.  VA will notify the Veteran if further action is required.
FINDINGS OF FACT

1.  Prior to March 3, 2015, the Veteran's service-connected PTSD with depression was manifested, at its worst, by occupational and social impairment with reduced reliability and productivity, as evidenced by symptoms such as anxiety, depression, chronic sleep impairment, outward displays of irritability; decreased work efficiency; some suicidal/homicidal ideation, and the inability to perform occupational tasks during periods of significant stress.  

2.  Since March 3, 2015, the Veteran's service-connected PTSD with depression was manifested, at its worst, by occupational and social impairment with deficiencies in most areas, as evidenced by symptoms such as depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation, and unprovoked irritability with periods of violence.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2015, the criteria for entitlement to an initial rating in excess of 50 percent for PTSD with depression have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2015).

2.  Since March 3, 2015, the criteria for entitlement to a rating in excess of 70 percent for PTSD with depression have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2015).

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an evaluation in excess of 50 percent for PTSD, prior to March 3, 2015, and an evaluation excess of 70 percent, since March 3, 2015, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  Even so, the RO's January 2007 and November 2009 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well an effective date for the award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice as to the Veteran's PTSD claims is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence and testimony.  As the Veteran was informed of what was needed to achieve a higher schedular rating for his service-connected PTSD, the Board finds that all notice requirements have been satisfied.  See Bernard, 4 Vet. App. at 394.
The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In May 2007, November 2008, and December 2009, the Veteran was afforded VA examinations to determine the nature and severity of his claimed psychiatric disorder, later diagnosed as PTSD.  These examinations involved extensive interviews and psychiatric evaluations and the examiner reported all pertinent diagnostic findings in the corresponding examination reports.  These examiners also appropriately addressed the objective findings relevant to the Veteran's psychiatric disorder being evaluated as well as the functional impact of this disorder upon ordinary conditions of daily life and work.  

In March 2014, the Board remanded this matter and instructed the RO to schedule the Veteran for a new VA examination to assess the severity of his service-connected PTSD.  In that regard, the Board directed the examiner to provide a Global Assessment of Functioning (GAF) score and explain the significance of that score.  A VA examination was performed in April 2014, but it did not include a GAF score or an explanation as to why a GAF score was not provided.  Because the April 2014 VA examiner did not substantially comply with the Board's remand directives, the case was remanded for additional development in February 2015.

The Veteran presented for another VA examination in March 2015.  After reviewing the evidence of record, the VA examiner interviewed and thoroughly evaluated the Veteran and then reported all diagnostic findings.  The examiner also appropriately addressed the objective findings relevant to the Veteran's service-connected PTSD as well as the functional impact of this disorder upon ordinary conditions of daily life and work.  The Board finds that this examination corrected any deficiencies in the prior VA examinations and substantially complied with the Board's February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions).

Collectively, the Board finds that the VA examinations of record are adequate to evaluate the Veteran's PTSD symptomatology and disability picture both prior to and since March 3, 2015.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that he was prejudiced by any of these examinations.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD with depression is currently rated 50 percent disabling prior to March 3, 2015, and 70 percent disabling since March 3, 2015.  These staged disability ratings were assigned pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130 (2015).

According to the General Rating Formula for Rating Mental Disorders, a 50 percent disability rating is warranted when there is evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum rating of 100 percent is only warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the veteran's intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 
The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The Board acknowledges that VA's regulations regarding rating psychiatric disorders was recently amended to replace references to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with references to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) and to update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  Notably, the newly released DSM-5 dropped the use of GAF scores due to a perceived lack of reliability and poor clinical utility.  The Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5.  However, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  Id.  In this case, the Board will consider both DSM-IV and DSM-5 diagnoses and symptomatology in determining the appropriate disability rating of the Veteran's service-connected PTSD.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  38 C.F.R. § 4.130. 

The Board will also be considering all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, will be considered, but will not be determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

A.  Prior to March 3, 2015

In April 2007, the Veteran underwent a VA psychiatric examination.  The VA examiner reviewed the Veteran's medical records and interviewed the Veteran.  Thereafter, the examiner reported all observations made during the interview.  The Veteran indicated that he had a good appetite and had gained weight in the past year.  He stated that he was restless and did not get very good sleep.  He described himself as being depressed every day.  He reported being both suicidal and homicidal.  He said that he was married for twenty-three years but that his wife died eleven years ago.  He said he was not able to work because of he had problems with his back.  He indicated that he spent a majority of his time sitting in his house and not doing much other than watching television.  He denied using alcohol or drugs.  The examiner noted that the Veteran was a casually groomed individual, that he was fully cooperative, and that there was no reason to doubt the information he provided.  He displayed marked dysphoria and his speech was within normal limits with regard to rate and rhythm.  His mood was of severe depression and his affect was appropriate to content.  His thought processes and association were logical and tight.  There was no loosening of associations noted, nor did he display any confusion.  His memory was grossly intact.  He was oriented in all spheres.  He did not complain of hallucinations and no delusional material was noted.  The Veteran's insight and judgement were adequate.  He reported suicidal and homicidal ideation but denied any intent.  He was deemed competent for VA purposes by the examiner and it was determined that he did not need psychiatric hospitalization.  Based on the forgoing, the examiner diagnosed the Veteran as having depressive disorder, not otherwise specified.  A GAF score of 38 was assigned.  The examiner commented that the Veteran's depression was secondary to his wife's death and that some of it stemmed from his experiences in Vietnam.  The examiner further noted that there was no objective evidence that the Veteran's depression precluded employment although it was noted that his employment efficiency would be somewhat limited.  The examiner opined that the Veteran's main problem was social isolation but that his thought processing and communication were not impaired.  The examiner also indicated that the Veteran's depression restricted his daily activities but did not preclude them.  Based on the forgoing, the examiner indicated that, although the Veteran was not evaluated for PTSD, he did report enough information suggesting that he might meet the criteria for a PTSD diagnosis.  

A VA treatment report from June 2008 assigned a GAF score of 41.  No other observations or assessments were made. 

In October 2008, the Veteran underwent another VA psychiatric examination.  The VA examiner reviewed the claims file, interviewed the Veteran, and reported various observations made during the examination.  In the corresponding examination report, the VA examiner noted that the Veteran was casually and neatly dressed and groomed.  He was described as cooperative and pleasant and it was noted that there was no reason to doubt the credibility of the information he provided.  The examiner noted that the Veteran displayed mostly positive emotions but was quite sad when talking about his friends who were killed in Vietnam.  The Veteran made good eye contact, his speech was logical, coherent, and within normal limits with respect to rate and rhythm.  His moods were generally positive but with some display of sadness.  The examiner found his affect to be appropriate to mood.  The examiner found the Veteran to be alert and oriented in all spheres.  The examiner found thought processes to be logical in type and no negative associations were noted.  The Veteran did not appear to be confused and he demonstrated that his memory was intact.  He denied any drug or alcohol use.  He also reported that he did not have any hallucinations or delusions.  He denied suicidal and homicidal ideation.  The examiner found the Veteran's insight and judgment to be adequate and it was noted that he was competent for VA purposes.  The examiner provided a diagnosis of chronic posttraumatic stress disorder and assigned a GAF score of 45.  The examiner noted that the Veteran was currently unemployed due to his disability with some difficulty related to irritability.  However, the examiner also commented that there was no evidence of impaired thought processing or communication.

VA treatment records from July 2009 show treatment for PTSD at the Mental Health Clinic.  The Veteran reported that his depression comes and goes but denied suicidal or homicidal ideation.  Examination revealed fair grooming with good eye contact and full affect.  At that time, a GAF score of 60 was assigned.  

In December 2009, the Veteran presented for a third VA psychiatric examination.  During the evaluation, he reported that he continued to have problems with anger and irritability.  In particular, he complained of not being able to be around anyone due to anger problems.  He stated that, when he was with more than just one of his grandchildren, he often felt like he was going to "blow a fuse."  In response to questioning, the Veteran reported that he has four or five nightmares a week.  He stated that these nightmares sometimes involve jobs he has had and sometimes they involve his military service.  The Veteran denied any alcohol or drug use.  The examiner observed that the Veteran was casually groomed, fully cooperative, and gave no reason to doubt the information he provided.  His speech was within normal limits with regard to rate and rhythm.  His mood was generally euthymic with some mild depression noted.  His affect was appropriate to content.  His thought processes and associations were logical and tight.  No loosening of associations was noted and the examiner did not find any demonstration of confusion.  The Veteran's memory was found to be grossly intact and he was noted to be oriented in all spheres.  He reported that he did not experience hallucinations or delusions.  His insight and judgment were adequate.  He reported some suicidal ideation and homicidal ideation but denied any intent.  The examiner found the Veteran to be competent for VA purposes and not in need of any psychiatric hospitalization.  The examiner diagnosed the Veteran as having chronic posttraumatic stress disorder and assigned a GAF score of 59.  The examiner then commented, "I believe the Veteran's symptoms occur several times a week or more, are mild to moderate, and have persisted for a number of years."  The examiner noted that the Veteran was not working but that there was no evidence that his PTSD symptoms preclude employment.  The examiner observed that there was no evidence of grossly impaired social functioning and no evidence of impairment in thought processing or communication.  The examiner also indicated that there was no evidence that the Veteran's PTSD symptoms precluded daily activities of living.

A VA treatment record dated in January 2010 shows that the Veteran reported that his mood was pretty good.  He reported that he lived alone with his dog and that he stayed in his house all day.  He denied experiencing any nightmares but stated that he would wake up and jump out of bed four to five times a week.  Examination revealed that the Veteran's mood was noncontributory and that his affect was full.  He denied suicidal or homicidal ideation.  He was diagnosed as having chronic PTSD, depression, not otherwise specified, and nicotine dependence.  A GAF score of 60 was assigned.

Another VA treatment report dated in July 2010 shows that the Veteran reported some trouble sleeping at times for which he took medication most nights.  The Veteran reported that his mood was getting worse.  He stated that he would often get angry when around people of other races.  He reported that he lived like a hermit and was isolated at home.  He stated that he sometime got together with fellow platoon members.  He also indicated that he was involved in a PTSD support group but that the group was too far away to drive.  Examination of the Veteran revealed full affect, thought processes that were linear, and goals that were directed. The Veteran denied suicidal or homicidal ideation.  He was diagnosed as having chronic PTSD and depression, not otherwise specified.

A VA treatment record from March 2011 shows that the Veteran had difficulty sleeping.  He reported being able to fall asleep but then wake up sweating.  He indicated that he sometimes remembered his dreams.  He also indicated his desire not to change current medication because he found it helpful.  However, he also complained that he continued to be easily angered.  Examination revealed that the Veteran's affect was full and his thoughts were goal directed.  He denied homicidal or suicidal ideation.  A GAF score of 55 was assigned, consistent with the moderate symptoms he presented during the evaluation.

A VA treatment report from September 2011 shows that the Veteran reported having numerous health concerns.  At that time, he reported poor memory and being easily angered.  He indicated that he stopped one of his medications because he had suicidal ideation and crazy thoughts that stopped when you discontinued the medication.  He reported that he continued to see his girlfriend of 12 years weekly.  On examination, the Veteran's affect was irritable.  The Veteran denied homicidal or suicidal ideation.  A GAF score of 52 was assigned, consistent with the moderate symptoms he demonstrated during the evaluation.

In April 2014, the Veteran presented for another VA psychiatric examination.  The VA examiner reviewed the evidence of record and interviewed the Veteran.  In the corresponding evaluation report, the VA examiner noted that the Veteran's main PTSD symptoms were anxiety and chronic sleep impairment.  The examiner observed that the Veteran's behavior was fully oriented and cooperative and that his mood was dysthymic.  The examiner found that the Veteran's psychiatric symptoms met the diagnosis of PTSD under the DSM-5 diagnostic criteria.  The examiner noted that the Veteran was widowed in 1996 after 26 years of marriage, that he currently lives alone and is not involved in any romantic relationships.  The examiner indicated that the Veteran is close with his two children and five grandchildren.  The examiner noted that the Veteran enjoyed spending time with his grandchildren but often could not tolerate their level of noise and activity.  The examiner noted that the Veteran last worked eight to nine years ago for a trucking company where he was employed for 20 years.  The examiner noted that the Veteran was not currently seeking any mental health treatment and that he had been prescribed medication to help his PTSD through his primary care physician.  Based on the forgoing, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.

In November 2014 and January 2015, the Veteran was seen for follow-up treatment.  He was found to have a history of PTSD considered to be fairly stable.  He was advised to seek follow-up treatment for anxiety and sleep disturbance.

After a longitudinal review of the entire record, the Board concludes that the Veteran's service-connected PTSD with depression most nearly approximates the criteria contemplated by the 50 percent rating prior to March 3, 2015.  38 C.F.R. § 4.7 (2015).  Prior to March 3, 2015, the Veteran's PTSD with depression was manifested by anxiety, depression, chronic sleep impairment, and outward displays of irritability.  His symptoms were generally controlled by medication.  His assigned GAF scores during this period ranged from 38 to 60.  However, he consistently presented for examinations casually or neatly dressed and groomed.  He was consistently found to be fully cooperative and pleasant.  He consistently made good eye contact and his speech was always logical, coherent, and within normal limits with respect to rate and rhythm.  He was never found to be confused and he always demonstrated that his memory was intact.  He was generally found to be oriented in all spheres with adequate insight and judgment.  He consistently reported that he did not have any hallucinations or delusions.  Although there were sporadic reports of some suicidal and homicidal ideation (April 2007, Deceomber 2009, and September 2011) they were noted to be without intent; the more consistent response was the denial of such symptoms.  Further, he did not demonstrate any impaired thought processing or communication.  His affect was always appropriate to content.  

Conversely, the Board also concludes that a disability evaluation in excess of 50 percent is not warranted for the Veteran's service-connected PTSD with depression, prior to March 3, 2015, due to objective evidence demonstrating a level of severity most congruent to "occupational and social impairment with reduced reliability and productivity."  Id.; see also 38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.  The evidence does not reflect that the Veteran's service-connected PTSD with depression has been manifested by symptoms of such severity to warrant a disability rating in excess of 50 percent at any time prior to March 3, 2015.  The criteria for the increased rating of 70 percent requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (emphasis added).  At no point during this time period does the evidence of record reflect symptoms that resulted in occupational and social impairment with deficiencies in most areas.  Although the Veteran demonstrated some level of social and occupational impairment, as evidenced by the symptoms that were reported during this portion of the appeal period, this impairment was acknowledged in the 50 percent disability rating assigned.  

Furthermore, the Board finds that the 50 percent disability rating provides the criteria that best describe the level of social and occupational impairment found by the VA examiners throughout the appeal period prior to March 3, 2015.  Specifically, the April 2007 VA examiner commented that that the Veteran's main problem was social isolation but that his thought processing and communication were not impaired.  However, the examiner also indicated that the Veteran's depression restricted his daily activities but did not preclude them.  The October 2008 VA examiner opined that the Veteran was currently unemployed due to his disability with some difficulty related to irritability.  However, the examiner also commented that there was no evidence of impaired thought processing or communication.  The December 2009 VA examiner noted that the Veteran was not working but that there was no evidence that his PTSD symptoms preclude employment.  Further, the April 2014 VA examiner found that the Veteran's PTSD resulted in social impairment due to mild or transient symptoms.  The December 2009 VA examiner observed that there was no evidence of grossly impaired social functioning and that there was no evidence that the Veteran's PTSD symptoms precluded daily activities of living.  Lastly, the April 2014 VA examiner found that the Veteran's PTSD resulted in occupational impairment due to mild or transient symptoms which decreased work efficiency and the inability to perform occupational tasks only during periods of significant stress.  

During the appeal period prior to March 3, 2015, although as noted above, there were sporadic reports of some suicidal and homicidal ideation (April 2007, Deceomber 2009, and September 2011) they were noted to be without intent; the more consistent response was the denial of such symptoms.  Significantly, there was no evidence of obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD with depression, the evidence shows no distinct period of time, prior to March 3, 2015, during which the Veteran's service-connected PTSD with depression varied to such an extent that a rating lesser or greater than 50 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

B.  Since March 3, 2015

The Veteran was afforded a VA psychiatric examination in March 2015.  In the corresponding examination report, the VA examiner briefly summarized the relevant medical, social, educational, and occupational history.  The Veteran reported that he had been married for 26 years, but that his wife passed away approximately 19 years ago.  The Veteran indicated that he has two adult children and five grandchildren.  The Veteran stated that he has a wonderful family but that they do not get along.  He commented, "They say it's me but I don't know."  The Veteran also reported that he completed high school and immediately enlisted in the Army.  He indicated that he served from 1968 to 1971 and had three tours in Vietnam.  He indicated that he worked for himself doing odd-and-end type jobs after separating from the military.  He also stated that he worked as a truck mover for 20 years.  The Veteran commented that he has never been fired from a job but that he had problems with co-workers.  He stated, "It's always been that way."  The VA examiner noted that the Veteran had problems with his family and eventually got help at the VA.  The examiner also noted that the Veteran was diagnosed with PTSD and that he was able to provide sufficient information to indicate a link between the stressor and his post-traumatic stress disorder symptomatology.  The examiner further noted that the Veteran did not provide any indication that he experienced post-military stressors.  The examiner noted reported that the Veteran currently treated his PTSD with medication and PTSD classes.  The examiner observed that the Veteran has a history of alcohol abuse, but not for approximately 25 years.  He did not report any problems with activities of daily living, but he did assert that he has problems with social functioning due to irritability at times.  

Thereafter, the March 2015 VA examiner interviewed and evaluated the Veteran.  During this interview, the Veteran presented as alert and fully oriented.  He reported feeling "poorly" due to flu symptoms.  He was pleasant to talk with and seemed to be in a good mood most of the time, but was noticeably upset while talking about his friends in Vietnam who were killed or injured.  The examiner noted that the Veteran would become animated a bit while discussing people who have angered him in the past.  The examiner also noted that the Veteran was cooperative throughout the evaluation.  The examiner indicated that the Veteran had no problems with concentration, short-term memory, or general information.  The examiner reported that the Veteran was able to repeat five digits forward and five digits backward, and recalled 2 unrelated objects after a five minute delay (one with a verbal prompt).  The VA examiner noted that the Veteran's speech was logical and goal directed, with some circumstantiality.  However, the examiner found that the Veteran was easy to redirect.  The examiner observed that the Veteran did not present with any bizarre or peculiar preoccupations and denied experiences of thought withdrawal/insertion or control.  The examiner noted that no formal delusional material was elicited.  The Veteran reported suicidal and homicidal ideation, but indicated that he did not believe he would do either.  During the current evaluation there was no overt evidence of responding to internal stimuli.  Present and historical hallucinatory experiences were denied.  The examiner documented the Veteran's PTSD symptoms as depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The examiner observed that that the Veteran's symptoms appeared to be mild to moderate and had persisted for several years.  The examiner found the Veteran to be capable of managing his financial affairs.  

Based on this evaluation, the March 2015 VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner found that, although the Veteran's PTSD symptoms did not appear to significantly impact functioning within the work context, his symptoms may cause some problems with interpersonal interactions at times.  The examiner also found that there was no evidence that PTSD symptoms significantly impacted the Veteran's activities of daily living.  A GAF score of 51 was assigned based on moderate difficulty in social and occupational functioning (i.e., conflict with family and co-workers).

After a longitudinal review of the entire record, the Board concludes that the Veteran's service-connected PTSD with depression does not meet or approximate the criteria contemplated by a rating in excess of 70 percent since March 3, 2015.  38 C.F.R. § 4.7 (2015).  Since March 3, 2015, the Veteran's PTSD with depression has been manifested by depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and suicidal/homicidal ideation.  The Board concludes that the currently assigned70 percent evaluation is warranted for the Veteran's service-connected PTSD with depression, since March 3, 2015, due to objective evidence demonstrating occupational and social impairment with deficiencies in most areas.  Id.; see also 38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.  

While the Board finds that a 70 percent rating is warranted during the appeal period since March 3, 2015, due to the manifestation of such symptoms as suicidal/homicidal ideation, the evidence of record does not reflect that the Veteran's service-connected PTSD with depression was never manifested by symptoms of such severity to warrant a disability rating in excess of 70 percent at any time since March 3, 2015.  The criteria for a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  At no point during this timeframe does the evidence of record reflect symptoms that resulted in total occupational and social impairment.  The March 2015 VA examiner found that, although the Veteran's PTSD symptoms did not appear to significantly impact functioning within the work context, his symptoms may cause some problems with interpersonal interactions at times.  Nevertheless, the examiner noted that the Veteran's speech was logical and goal directed, with some circumstantiality.  The examiner observed that the Veteran did not present with any bizarre or peculiar preoccupations and denied experiences of thought withdrawal/insertion or control.  The examiner noted that no formal delusional material was elicited.  There was no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.   

Although the Veteran does have significant occupational and social impairment, this is more than adequately compensated by the 70 percent rating since March 3, 2015.  The March 2015 VA psychiatric examiner described the level of impairment resulting from the Veteran's PTSD with depression as mild to moderate symptoms that had persisted for several years.  The examiner indicated that these symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  While this description is generally more consistent with the rating criteria for the 50 percent disability evaluation, the Board finds that the Veteran's most prominent symptoms, which manifested as depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation, and unprovoked irritability with periods of violence, is most appropriately compensated by no more than the assigned 70 percent disability rating.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD with depression, the evidence shows no distinct period of time since March 3, 2015, during which the Veteran's service-connected PTSD with depression varied to such an extent that a rating lesser or greater than 70 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

C.  Other Considerations 

The Board has considered whether the previously assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD with depression is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to March 3, 2015, the Veteran's service-connected PTSD with depression was manifested primarily by social isolation and occupational impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  Since March 3, 2015, the Veteran's service-connected PTSD with depression resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and suicidal/homicidal ideation, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

When comparing the disability picture of the Veteran's PTSD with depression with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating prior to March 3, 2015, and the 70 percent disability rating thereafter.  Ratings in excess of those currently assigned are provided for certain manifestations of the service-connected PTSD with depression, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 50 percent disability reasonably describe the Veteran's disability level and symptomatology prior to March 3, 2015, and the criteria for the assigned 70 percent disability rating reasonably describe the Veteran's disability level and symptomatology since March 3, 2015.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.

With regard to these issues, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment both prior to and since March 3, 2015, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for ratings in excess of those previously assigned.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 50 percent prior to March 3, 2015, and a rating in excess of 70 percent since March 3, 2015, for the Veteran's service-connected PTSD with depression, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Prior to March 3, 2015, an initial evaluation in excess of 50 percent for PTSD with depression is denied.

Since March 3, 2015, an evaluation in excess of 70 percent for PTSD with depression is denied.


REMAND

Pursuant to the Board's March 2014 remand, the Veteran was afforded a VA examination in April 2014 to determine the severity of his service-connected hemorrhoids.  However, the corresponding April 2014 examination report contained inadequate findings to evaluate the Veteran's hemorrhoid disability because the VA examiner did not address the size of the Veteran's internal hemorrhoids and did not indicate whether they were thrombotic, irreducible, and had excessive redundant tissue.  

In light of the deficiencies with the April 2014 VA examination reports, the Board remanded this matter in February 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the Board instructed the RO to schedule the Veteran for a new examination to assess the severity of his service-connected hemorrhoids.  Although an examination was scheduled, the Veteran did not show for the appointment and it was cancelled.  

In a March 19, 2015 Report of General Information, it was noted that the Veteran called the RO to reschedule the VA examination which was supposed to be held on March 18, 2015.  The Veteran indicated that he missed the examination because he "got the days mixed up."  He also stated that he was willing to attend any rescheduled VA examination.

In the September 2015 informal hearing presentation submitted by the Veteran's representative, the following was noted:

The [V]eteran states that his hemorrhoids had worsened. They bleed, burn, and itch, and this happens monthly to every six weeks.  He is sincere in his belief that a compensable evaluation is warranted for his hemorrhoids.

When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655 (2015).  However, given the Veteran's statement that he mixed up the examination dates, his recent contentions that his hemorrhoid disability has worsened, and the Board's February 2015 determination that the April 2014 VA examination did not comply with its March 2014 remand directives and did not include findings sufficient with which to decide the claim on appeal, the Board finds it necessary to provide the Veteran with an appropriate VA examination to determine the current severity of his service-connected hemorrhoids.  After reviewing the evidence of record and evaluating the Veteran, the examiner must report all pertinent diagnostic findings, to include the size of the Veteran's internal hemorrhoids and whether they are thrombotic, irreducible, and had excessive redundant tissue.

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran an appropriate examination, to be performed by an examiner who has not previously examined the Veteran, to determine the current severity of his service-connected hemorrhoids.  The Veteran's entire electronic files must be made available to the examiner, and the examination report must reflect that the examiner reviewed these records.  All tests and studies deemed necessary must be performed, and all pertinent symptomatology and findings must be reported in detail. 

Following a clinical examination and a review of the evidence of record, to include consideration of the Veteran's statements, the examiner must comment upon the size of the hemorrhoids and address whether they are thrombotic, irreducible, or have excessive redundant tissue.

A complete rationale for all opinions must be provided.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completion of the foregoing actions, and any other development deemed necessary, the RO must readjudicate the remaining issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


